             Case 2:19-cv-01879-RSM Document 106 Filed 07/14/20 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    AQUARIAN FOUNDATION,                            Case No. C19-1879RSM

11                  Plaintiff,                        ORDER RE: VARIOUS BRUCE
                                                      LOWNDES MOTIONS
12                     v.
13
      BRUCE KIMBERLY LOWNDES, et al.,
14
                  Defendants.
15
16
            This matter comes before the Court on various Motions filed by Defendant Bruce
17
     Lowndes. Dkts. #72, #76, #77, #85, #100, #103, and #104. These have not been filed in
18
19   accordance with the Court’s Local Civil Rules. For example, Bruce Lowndes has repeatedly

20   failed to note his Motions according to LCR 7. His Motions do not follow the format required
21
     in LCR 10. He routinely includes attachments that continue his argument and exceed page
22
     length requirements. These circumstances have made addressing his requested relief extremely
23
24   difficult for opposing counsel and the Court.

25          At Docket #72, Bruce Lowndes has filed a letter from his son Matthew Adam Lowndes
26   purporting to be a Motion to set aside default entered against him. It is not procedurally
27
     appropriate for Bruce Lowndes to file Motions on behalf of other parties. In any event, the
28



     ORDER RE: VARIOUS BRUCE LOWNDES MOTIONS - 1
             Case 2:19-cv-01879-RSM Document 106 Filed 07/14/20 Page 2 of 5



     Court has reviewed the purported Motion and found no good cause to set aside default.
 1
 2   Matthew Lowndes does not explain why he has failed to appear in this case and instead reads

 3   as a request to be dismissed as a party. This Motion is denied. Likewise, the attached
 4
     letters/Motions to set aside default for Cherie Ann Lowndes, Dkt. #72-2, and Jane Doe Wife of
 5
     Matthew Lowndes, Dkt. #72-3, are denied. The Court notes that it will not enter default
 6
 7   judgment against defaulting Defendants unless evidence is presented by Plaintiff Aquarian

 8   Foundation justifying such an action. The attached “request… not to enter any motion as
 9   presented… because it has not been defended,” Dkt. #72-4, is procedurally improper. The
10
     Court will not grant such a request and will instead follow the Federal Rules of Civil Procedure
11
     and this Court’s Local Civil Rules.
12
13          At Docket #76, Bruce Lowndes moves to “reject, set aside, and dismiss Plaintiff’s

14   Dkt58-1 [sic] complaint first amended (proposed) jury demanded.” Dkt. #76 at 2. Bruce
15   Lowndes offers no legal support for this Motion. It reads as a letter to the Court: “Your
16
     Honour, We live in a new world – the Poet cries in Verse, it will get worse.” Id. Bruce
17
     Lowndes moves for a bench trial because “Defendant would be at an unfair advantage;” why
18
19   that would be the case is never fully explained, although he refers tangentially to the Court’s

20   efforts to deal with the COVID-19 pandemic. See id. Bruce Lowndes declares—without
21
     factual support or even context—that hostile witnesses will accept payment for perjury in this
22
     case. Id. It is unclear whether he is moving to dismiss or moving for reconsideration of a prior
23
24   Court order. In any event, this Motion is denied. An attachment to this filing appears to

25   continue the request to dismiss the Amended Complaint, arguing that it is confusing and that
26   Plaintiff should have “simply file[d] an amendment or addendum to her original November
27
     2019 Complaint…” Dkt. #76-1 at 3. The Court does not permit amendments to pleadings by
28



     ORDER RE: VARIOUS BRUCE LOWNDES MOTIONS - 2
                Case 2:19-cv-01879-RSM Document 106 Filed 07/14/20 Page 3 of 5



     addendum and requires parties to file entirely new pleadings, even if there are only minor
 1
 2   changes. This ensures that everyone is working off the same, single document. In any event,

 3   this filing goes on at length on various tangents. The Court will not respond further to this
 4
     filing.
 5
               At Docket #77, Bruce Lowndes again files a letter to the undersigned judge requesting
 6
 7   that his son and wife be removed as Defendants in this case and again strays off on several

 8   irrelevant tangents (“He alone Donated for the Spiritual Lessons over a period of some 30
 9   years, converted to digital, paid to fix worn out cassettes, edited the Coughs and other noises
10
     from the Tapes, added appropriate Images & Spiritual Music, gave reference to KMR’s
11
     copyright and upheld the Aquarian Foundation as the Mother which gave birth to HIGHER
12
13   SPRITUALISM but no longer Aquarian Foundation and uploaded to the Internet to convert

14   into MP4 Videos.”). See Dkt. # 77 at 3. Bruce Lowndes states that he, “acting on behalf of all
15   Australian Defendants has pleaded with Plaintiff since November 2019 to remove the innocent
16
     parties from her LIST of Defendants.” Id. at 4. The Court again stresses to Mr. Lowndes that
17
     he is not authorized or qualified to act on behalf of other individuals in this case. The Court
18
19   sees no clear request for relief in this Motion that can be granted at this time.

20             At Docket #85, Bruce Lowndes moves to “deny electronic invasion” and asks the
21
     Court, with regard to Plaintiff’s proposed agreement on the discovery of electronically stored
22
     information, to “deny any such proposal of pre-trial discovery as no due cause exists.” Dkt.
23
24   #85 at 2. Bruce Lowndes cites no authority for preventing discovery in this matter, electronic

25   or otherwise. See id. at 3 (“He is innocent. Therefore the Plaintiff has no moral right to further
26   Discovery.”). Plaintiff appears to be seeking to enter this Court’s model ESI agreement. This
27
28



     ORDER RE: VARIOUS BRUCE LOWNDES MOTIONS - 3
              Case 2:19-cv-01879-RSM Document 106 Filed 07/14/20 Page 4 of 5



     Motion is denied. The Court will address Plaintiff’s separate Motion for order permitting
 1
 2   subpoena of electronically stored information from a third party at a later date. See Dkt. #88.

 3          At Docket #100, Bruce Lowndes again moves to dismiss and set aside the Amended
 4
     Complaint. This filing again reads as a letter to the undersigned, lacks any legal basis for the
 5
     request, and includes irrelevant attachments. This motion is denied.
 6
 7          At Docket #103, Bruce Lowndes has e-filed a “Second Response of Defendant

 8   Opposing Plaintiff’s Motion Opposing Motions of B.K. Lowndes to Deny ESI” and noted this
 9   as a new Motion. This filing does not conform with the Court’s Local Rules regarding how
10
     motions and responsive briefing are filed. See LCR 7. In any event, Bruce Lowndes offers no
11
     basis to prevent discovery in this filing. His sole citation to the law, Rule 26(b) for the
12
13   proposition that the requested discovery is overly burdensome or privileged, is not fleshed out

14   with any analysis. The Court will address electronic discovery from a third party when it
15   addresses Plaintiff’s Motion, Dkt. #88.
16
            At Docket #104, Bruce Lowndes opposes Plaintiff’s Motion for ESI and moves to set
17
     aside that Motion. The Court will deny Bruce Lowndes’s request to set aside Motion #88 and
18
19   will address the substance of Plaintiff’s Motion at a later date after reviewing Bruce Lowndes’

20   response contained in this same filing.
21
            The Court concludes by warning Bruce Lowndes that his pattern of filing incoherent,
22
     rambling, and duplicative letters will not be further tolerated. He is advised to review the
23
24   Court’s Local Rules of Civil Procedure and the Federal Rules of Civil Procedure if he is to

25   continue to proceed pro se in this matter.
26          After having reviewed the relevant briefing and the remainder of the record, the Court
27
     hereby finds and ORDERS:
28



     ORDER RE: VARIOUS BRUCE LOWNDES MOTIONS - 4
           Case 2:19-cv-01879-RSM Document 106 Filed 07/14/20 Page 5 of 5



       1) Motions filed by Bruce Lowndes at Dkts. #72, #76, #77, #85, #100, #103, and #104 are
 1
 2        DENIED as set forth above.

 3     2) Plaintiff Aquarian Foundation’s Motion to Strike, Dkt #105, is DENIED AS MOOT.
 4
 5
          DATED this 14th day of July, 2020.
 6
 7
 8
 9
10
                                               A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER RE: VARIOUS BRUCE LOWNDES MOTIONS - 5
